 



Exhibit 10.3
MANAGEMENT AGREEMENT
     This Management Agreement (this “Management Agreement”) is made as of the
1st day of December, 2006, by and between ALSC VENTURE MANAGEMENT, LLC, a
California limited liability company and each of the following partnerships:
ALLIANCE VENTURES I, L.P., ALLIANCE VENTURES II, L.P., ALLIANCE VENTURES III,
L.P., ALLIANCE VENTURES IV, L.P. and ALLIANCE VENTURES V, L.P., each a
California limited partnership (each such partnership being referred
individually as a “Partnership” and collectively as the “Partnerships”).
     The Partnerships acknowledge that each of them was formed pursuant to an
Agreement of Limited Partnership dated the date set forth on Schedule 1 to this
Agreement. Each Partnership acknowledges that ALSC Venture Management, LLC has
been named as the new General Partner of each Partnership and that pursuant to
agreements amending each limited partnership, this Management Agreement has been
executed.
     1. Designation of Manager. Each Partnership hereby confirms that ALSC
Venture Management, LLC has been designated as the Management Agent, as defined
in the respective Partnership Agreements of the Partnership.
     2. Compensation of Management Agent. The Management Agent shall receive an
annual management fee of $300,000 per year (pro rated for any partial year)
commencing May 17, 2006 and paid in monthly installments.
     3. Payment of Management Compensation. All Partnerships shall be jointly
and severally liable for the payment of the management compensation provided in
this Management Agreement. For administrative purposes, the Partnerships agree
that unless another method of allocation is agreed upon, management compensation
shall be allocated among the Partnerships and charged to each Partnership
according to the aggregate value of the capital accounts of the limited partners
in such Partnership as of the end of the most recent fiscal quarter. If any
Partnership pays a greater proportion or share of such management fees, it shall
be entitled to recover such excess portion from the Partnerships contributing
less than their portion is determined under this paragraph.
     4. Employment of V.R. Ranganath. Provided he is willing to serve in such
capacity, and subject to his dismissal for cause, the Management Agent shall
employ V. R. Ranganath to perform the functions of administering the portfolio
securities, keeping records, assisting in valuation and preparing financial
statements, reports and tax returns, and shall pay V.R. Ranganath compensation
equal to the compensation stated in Section 2 of this Agreement, subject to all
legally-required withholdings and pursuant to the form of Employment Agreement
attached as Exhibit A. If ALSC Venture Management is sold to a non-affiliate of
Alliance Semiconductor Corporation and compensation is paid to Alliance Ventures
Management LLC in connection with the sale, this paragraph 4 may be renegotiated
after six months.
     5. Miscellaneous.

 



--------------------------------------------------------------------------------



 



          (a) Amendments. This Agreement may be amended by the General Partner
and the Manager in any manner that does not adversely affect the rights of any
Limited Partner by an instrument in writing and may not be amended orally.
          (b) Notices. All notices provided for under this Agreement shall be in
writing and shall be sufficient if sent by first-class mail to the address set
forth in the schedule in the files of the Partnership as of the date of such
notice for the party to whom such notice is to be given.
          (c) Binding Effect of Agreement. This Agreement, shall be binding on
the successors, assigns and the legal representatives of each of the Partners.
          (d) Counterparts. This Agreement may be executed in more than one
counterpart with the same effect as if the parties executing the several
counterparts had all executed one document.
          (e) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to the
principles of conflicts of law thereof.
     IN WITNESS WHEREOF, the parties have executed this Amendment this 1st day
of December, 2006.

                  ALLIANCE VENTURES I, LP    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
ALSC Venture Management, LLC, General Partner    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
Melvin L. Keating, Manager    
 
                ALLIANCE VENTURES II, LP    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
ALSC Venture Management, LLC, General Partner    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
Melvin L. Keating, Manager    

-2-



--------------------------------------------------------------------------------



 



                  ALLIANCE VENTURES III, LP    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
ALSC Venture Management, LLC, General Partner    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
Melvin L. Keating, Manager    
 
                ALLIANCE VENTURES IV, LP    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
ALSC Venture Management, LLC, General Partner    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
Melvin L. Keating, Manager    
 
                ALLIANCE VENTURES V, LP    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
ALSC Venture Management, LLC, General Partner    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
Melvin L. Keating, Manager    
 
                ALSC VENTURE MANAGEMENT, LLC    
 
           
 
  By:   /s/ Melvin L. Keating     
 
     
 
Melvin L. Keating, Manager    
 
           
 
  By:   /s/ V.R. Ranganath     
 
     
 
V.R. Ranganath, Manager    

-3-